DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the remarks and amendments filed on 09/06/2022. Claims 2-4, 9 & 14-16 have been canceled. Claims 1, 5-8, 10-13 & 17-20 are pending for consideration in this Office Action.

Response to Amendment
The objections to the drawings have been withdrawn in light of the amendments filed. The objections to the specification have been withdrawn in light of the amendments filed. The objections to claims 1, 4 & 13 have been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding claims 5-6 & 17 have been withdrawn in light of the amendments field.

Drawings
The drawings were received on 09/06/2022. These drawings are acceptable.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 11 & 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the preventative flow of the hermetically sealable surface is rendered indefinite.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 11-13 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic (WO 2019229352 A1), Sun (US 20180231006 A1), Keuerleber (US 20170184330 A1) and Perevozchikov (US 20140069139 A1).


    PNG
    media_image1.png
    667
    689
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    537
    739
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    776
    1008
    media_image3.png
    Greyscale

Regarding Claim 1, Stefanovic teaches a compressor housing of a centrifugal compressor [100; Fig. 1; ¶ 0025], the compressor housing comprising:
a main housing portion [104; Figs. 1-3; ¶ 0029], wherein the main housing portion includes an outlet port [103; Figs. 1-2, 4; ¶ 0044]; 
an end housing portion [106; Figs. 1-2; ¶ 0033] separate from the main housing portion;
an impeller housing [1530] configured to house one or more impellers of an impeller assembly [Figs. 2, 4; ¶ 0032], wherein the impeller housing defines an axis of the compressor [¶ 0032], and wherein the impeller housing includes an impeller outlet [157a] configured to discharge refrigerant from the one or more impellers [¶ 0034]; and
wherein the main housing portion and the end housing portion are configured to interface at a mating surface of the respective housing portions [Fig. 2; see parts 106 & 104, apparent from inspection],
Stefanovic fails to disclose, wherein the outlet port is configured to discharge compressed vapor refrigerant; an adapter configured to interface with the impeller outlet; wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion; and wherein the outlet port is configured to receive the adaptor from outside the main housing portion and to permit at least one of radial movement, axial movement, or circumferential movement of the adapter relative to the axis of the compressor within the outlet port in response to movement of the impeller housing within the main housing portion.
However, Keuerleber discloses a compressor [10] comprising an opening [Fig. 1] and an impedance tube [36] having threads which screw into the compressor housing [38] [¶ 0017; ¶ 0021; Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have wherein the outlet port is configured to receive an adaptor from outside the compressor housing, in view of the teachings of Keuerleber, in order to dampen the pulsations produced during the operations of the compressor [¶ 0017].
Additionally, Sun discloses a centrifugal compressor [10] wherein the compressor comprises a hermetically sealed housing by attaching main housing [11] to end caps [17, 18] [¶ 0034] and the compressor is designed for HVAC or refrigerant systems [¶ 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have wherein the outlet port is configured to discharge compressed vapor refrigerant; and wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion, in view of the teachings of Sun, in order to achieve a cooling output according to well-known processes in the art [¶ 0032] and to allow the sealed housing to act as a heatsink for power components, wherein the working fluid cools the sealed housing [¶ 0010].
Additionally, Perevozchikov teaches a compressor [1410] comprising a suction fitting [1428] and adapter [1430] that extends through an opening in the shell assembly [1412] and may be in fluid communication with a suction inlet [1489] of the non-orbiting scroll [1472] [¶ 0144-0146; Figs. 37-38]. In a similar embodiment, Perevozchikov teaches a compressor [1210; Figs. 31-33] comprising a shell assembly [1212], a non-orbiting scroll [1272] and a suction fitting [1228] [¶ 0137], wherein the non-orbiting scroll acts as an adaptor for the compressor. An outlet portion [1294] extends into or near a suction inlet [1289] and forms gaps [1290] which allow for axial movement of the non-orbiting scroll relative to the shell assembly compressor [¶ 0139].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the outlet port is configured to receive the adaptor from outside the main housing portion and to permit at least one of radial movement, axial movement, or circumferential movement of the adapter relative to the axis of the compressor within the outlet port in response to movement of the impeller housing within the main housing portion, in view of the teachings of Perevozchikov, in order to allow movement for manufacturing and assembly tolerances and operation of the compressor [¶ 0139].

Claim 2 canceled.
Claim 3 canceled.
Claim 4 canceled.




Regarding Claim 7, Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches
wherein the impeller housing is separated from an inner surface of the main housing portion by one or more channels [105, 155, 107; Figs. 2, 4; ¶ 0034], and
wherein the adapter is configured to extend across the one or more channels [Apparent from inspection of Figs. 2 & 4 that passageway 157 extends across channel 105].

Regarding Claim 8, Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches wherein the outlet port is configured to provide a hermetically sealable surface with the adapter [Referring to Figs. 1, 2, 4, it is apparent from inspection that the outlet is sealed via bolts connecting the outlet to the housing. It is implicit that the seal is hermetic].

Claim 9 canceled.







Regarding Claim 11, Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches wherein the compressor housing is configured to flow the vapor refrigerant [Air] from the main housing portion to the end housing portion [¶ 0014].
By definition, according to merriam-webster.com, "hermetically" means, in an airtight manner: so as to be completely airtight. It is therefore inherent that the hermetically sealed compressor disclosed by Sun [10; ¶ 0034] is configured to substantially prevent flow of the vapor refrigerant from the compressor housing.

Regarding Claim 12, Stefanovic, as modified, teaches the invention of claim 1 above, and Stefanovic teaches
wherein the main housing portion and the end housing portion each include a set of bolt holes [Fig. 1], and
wherein the outlet port extends outwardly in a tangential direction from the end housing portion relative to a circumference of the end housing portion [Fig. 1, apparent from inspection].






Regarding Claim 13, Stefanovic teaches a compressor housing of a centrifugal compressor [100; Fig. 1; ¶ 0025], comprising:
a main housing portion [104; Figs. 1-3; ¶ 0029], wherein the main housing portion includes an outlet port [103; Figs. 1-2, 4; ¶ 0044];
an end housing portion [106; Figs. 1-2; ¶ 0033] separate from the main housing portion;
an impeller housing [1530] configured to house one or more impellers of an impeller assembly [Figs. 2, 4; ¶ 0032], wherein the impeller housing defines an axis of the compressor [¶ 0032], and wherein the impeller housing includes an impeller outlet [157a] configured to discharge refrigerant from the one or more impellers [¶ 0034]; and
wherein the main housing portion and the end housing portion are configured to interface at a mating surface of the respective housing portions [Fig. 2; see parts 106 & 104, apparent from inspection],
Stefanovic fails to disclose:
A centrifugal compressor, comprising:
a compressor motor;
an impeller assembly operably coupled to the compressor motor; and
wherein the outlet port is configured to discharge compressed vapor refrigerant;
an adapter configured to interface with the impeller outlet,
wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion, and
wherein the outlet port is configured to receive the adaptor from outside the compressor housing and to permit at least one of radial movement, axial movement, or circumferential movement of the adapter relative to the axis of the compressor within the outlet port in response to movement of the impeller housing within the main housing portion.
In the same field of endeavor, namely centrifugal compressors, Sun discloses a centrifugal compressor [10] comprising a drive motor [12] consisting of a motor [13; Fig. 2; ¶ 0036], and an aero module [16] consisting of an impeller assembly arrangement [27; Fig. 2; ¶ 0037], wherein the drive motor and aero assembly are fastened to each other [¶ 0037]. Additionally, the compressor comprises a hermetically sealed housing by attaching main housing [11] to end caps [17, 18] [¶ 0034] and the compressor is designed for HVAC or refrigerant systems [¶ 0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have a centrifugal compressor, comprising: a compressor motor; an impeller assembly operably coupled to the compressor motor; and  wherein the outlet port is configured to discharge compressed vapor refrigerant; and wherein the mating surface of the respective housing portions is configured to provide a hermetically sealable surface between the main housing portion and the end housing portion, in view of the teachings of Sun, in order to achieve a cooling output according to well-known processes in the art [¶ 0032] and to allow the sealed housing to act as a heatsink for power components, wherein the working fluid cools the sealed housing [¶ 0010].
In the same field of endeavor, namely compressors, Keuerleber discloses a compressor [10] comprising an opening [Fig. 1] and an impedance tube [36] having threads which screw into the compressor housing [38] [¶ 0017; ¶ 0021; Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Stefanovic to have wherein the outlet port is configured to receive an adaptor from outside the compressor housing, in view of the teachings of Keuerleber, in order to dampen the pulsations produced during the operations of the compressor [¶ 0017].
Additionally, Perevozchikov teaches a compressor [1410] comprising a suction fitting [1428] and adapter [1430] that extends through an opening in the shell assembly [1412] and may be in fluid communication with a suction inlet [1489] of the non-orbiting scroll [1472] [¶ 0144-0146; Figs. 37-38]. In a similar embodiment, Perevozchikov teaches a compressor [1210; Figs. 31-33] comprising a shell assembly [1212], a non-orbiting scroll [1272] and a suction fitting [1228] [¶ 0137], wherein the non-orbiting scroll acts as an adaptor for the compressor. An outlet portion [1294] extends into or near a suction inlet [1289] and forms gaps [1290] which allow for axial movement of the non-orbiting scroll relative to the shell assembly compressor [¶ 0139].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the outlet port is configured to receive the adaptor from outside the main housing portion and to permit at least one of radial movement, axial movement, or circumferential movement of the adapter relative to the axis of the compressor within the outlet port in response to movement of the impeller housing within the main housing portion, in view of the teachings of Perevozchikov, in order to allow movement for manufacturing and assembly tolerances and operation of the compressor [¶ 0139].

Claim 14 canceled.
Claim 15 canceled.
Claim 16 canceled.

Regarding Claim 18, Stefanovic, as modified, teaches the invention of claim 13 above, and Stefanovic teaches
wherein the impeller housing is separated from an inner surface of the main housing portion by one or more channels [105, 155, 107; Figs. 2, 4; ¶ 0034],
wherein the adapter is configured to extend across the one or more channels [Apparent from inspection of Figs. 2 & 4 that passageway 157 extends across channel 105], and
wherein the centrifugal compressor is configured to flow vapor refrigerant from the main housing portion to the end housing portion via the one or more channels [¶ 0014].




Regarding Claim 19, Stefanovic, as modified, teaches the invention of claim 18 above, and Stefanovic teaches wherein the one or more channels are configured to flow vapor refrigerant between the inner surface of the main housing portion and the impeller housing [See Figs. 2 & 4; Channels 105, 155; Compression wheel 102; airflow arrows A].

Regarding Claim 20, Stefanovic, as modified, teaches the invention of claim 13 above.
By definition, according to merriam-webster.com, "hermetically" means, in an airtight manner: so as to be completely airtight. It is therefore inherent that the hermetically sealed compressor disclosed by Sun [10; ¶ 0034] is configured to substantially prevent flow of vapor refrigerant from the compressor housing.

Claims 5, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic, Sun, Keuerleber and Perevozchikov as applied to claims 1 & 13 above, and further in view of Roof (US 20100008807 A1).






Regarding Claim 5, Stefanovic, as modified, teaches the invention of claim 1 above, and Perevozchikov teaches wherein the adapter is configured to
accommodate relative movement of the impeller housing within the main housing portion [¶ 0139].
	Perevozchikov does not teach wherein the adapter comprises one or more sealing rings configured to contact a surface of the impeller outlet.
However, Roof discloses a scroll compressor [10] with an inlet fitting assembly [58], wherein the inlet fitting has an inner portion [Fig. 6] that extends into the compressor housing to interface with a passage [82], and wherein the inner portion includes and annular recess [81] for an O-ring seal [79] [Fig. 6; ¶ 0037-0038].
Roof's assembly is for an inlet, however the inventive concepts are still present. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the adapter comprises one or more sealing rings configured to contact a surface of the impeller outlet, in view of the teachings of Roof, in order to allow the O-ring to create a fluid tight seal between the fitting and the crank case [¶ 0037].






Regarding Claim 10, Stefanovic, as modified, teaches the invention of claim 1 above
Stefanovic fails to disclose wherein the adapter includes an inner portion configured to interface with the impeller outlet of the impeller housing, and
wherein the inner portion includes one or more groves configured to receive on or more sealing rings.
In the same field of endeavor, namely scroll compressors, Roof discloses a scroll compressor [10] with an inlet fitting assembly [58], wherein the inlet fitting has an inner portion [Fig. 6] that extends into the compressor housing to interface with a passage [82], and wherein the inner portion includes and annular recess [81] for an O-ring seal [79] [Fig. 6; ¶ 0037-0038].
Roof's assembly is for an inlet, however the inventive concepts are still present. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the adapter includes an inner portion configured to interface with an impeller outlet of an impeller housing, and
wherein the inner portion includes one or more groves configured to receive on or more sealing rings, in view of the teachings of Roof, in order to allow the O-ring to create a fluid tight seal between the fitting and the crank case [¶ 0037].



Regarding Claim 17, Stefanovic, as modified, teaches the invention of claim 13 above, and Perevozchikov teaches wherein the adapter is configured to:
accommodate relative movement of the impeller housing within the main housing portion [¶ 0139].
	Perevozchikov does not teach wherein the adapter comprises one or more sealing rings configured to contact a surface of the impeller outlet.
However, Roof discloses a scroll compressor [10] with an inlet fitting assembly [58], wherein the inlet fitting has an inner portion [Fig. 6] that extends into the compressor housing to interface with a passage [82], and wherein the inner portion includes and annular recess [81] for an O-ring seal [79] [Fig. 6; ¶ 0037-0038].
Roof's assembly is for an inlet, however the inventive concepts are still present. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the adapter comprises one or more sealing rings configured to contact a surface of the impeller outlet, in view of the teachings of Roof, in order to allow the O-ring to create a fluid tight seal between the fitting and the crank case [¶ 0037].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanovic, Sun, Keuerleber and Perevozchikov as applied to claim 5 above, and further in view of Sugawa (US 6017203 A).


Regarding Claim 6, Stefanovic, as modified, teaches the invention of claim 5 above, and Stefanovic teaches
wherein the impeller housing further comprises:
an inlet housing configured to receive refrigerant into the impeller assembly [156; Figs. 2, 4; ¶ 0034];
Sun teaches, wherein the centrifugal compressor is a two-stage compressor [¶ 0041, 0043, 0048],
a scroll housing [volute 100; Fig. 5; ¶ 0047] configured to separate a first impeller stage from a second impeller stage of the impeller assembly [Fig. 5; ¶ 0047]; and
wherein the impeller assembly is configured to discharge refrigerant from the second impeller stage through the impeller outlet [Fig. 5; ¶ 0047].
Stefanovic fails to disclose:
wherein the impeller housing further comprises:
a separation plate

In the same field of endeavor, namely scroll compressors, Sugawa discloses a scroll compressor wherein a separation plate [4] is used to partition the compressor into a high-pressure space [30] and a low-pressure space [31] [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Stefanovic to have wherein the impeller housing further comprises a separation plate, in view of the teachings of Sugawa, in order to separate a high-pressure space and low-pressure space by the inner and outer peripheral surfaces of the separation plate [Col. 8, lines 31-35].
Response to Arguments
Examiner Comments: To clarify the record, participants in the telephonic interview conducted on September 2, 2022 were Examiners Keith Myers and Larry Furdge, and Applicant’s representative, Joe Steinbronn. Daryl Fletcher was not present for said interview.
Applicant's arguments filed 09/06/2022 regarding the rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 11 & 20 have been fully considered but they are not persuasive. Applicant argues that the term “substantially” has been recognized by the courts to be used in patent documents when warranted by the nature of the invention, in order to accommodate the minor variations that may be appropriate to secure the inventions. While said term does not always render a claim indefinite, the term must be defined in the specification with some numerical range in order to avoid a strict boundary to the specified parameter. For example, a specification may recite: “The term “substantially” is to be interpreted as 75-100 percent regarding the amount of vapor refrigerant prevented from flowing out the compressor housing”. Providing a definition of the relative terminology in the specification ensures clarity of the invention so that different persons of ordinary skill in the art are not required to interpret the term, which may lead to differing opinions under Broadest Reasonable Interpretation, thus making the scope of the invention unclear.
Applicant’s amendments filed 09/06/2022 regarding claims 1-20 have been considered and overcome the prior art used in the 35 U.S.C. 103 rejections in the previous Office Action mailed 06/06/2022. However, upon further consideration, a new grounds of rejection is made in view of Perevozchikov (US 20140069139 A1).
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions regarding the 35 U.S.C. 103 rejections.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763